Citation Nr: 1001370	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance. 

(Claims of entitlement to increased ratings for a right knee 
disability, a left knee disability, and a low back disability 
are addressed in a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  November 1990 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an annual clothing allowance.  In June 2009, 
the Veteran testified before the Board via videoconference 
from the RO.


FINDING OF FACT

The Veteran's service-connected disabilities require use of a 
prosthetic or orthopedic appliance that wears or tears 
clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.810 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical Director or designee certifies that because of a 
service-connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service-connected disability, there is irreparable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2) 
(2009).  The regulations further provide that the annual 
clothing allowance is payable in a lump sum where a VA 
examination or hospital or examination report discloses that 
(1) the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability and such 
disability is the loss or loss of use of a hand or foot or 
(2) where the Chief Medical Director or designee certifies 
that because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.  38 C.F.R. § 3.810 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran contends that his bilateral knee braces cause 
irreparable wear and tear to his outer garments.  He contends 
that he has worn knee braces on a daily basis since 1994.  
From 1994 to 2008, he wore metal hinge knee braces.  Then, in 
2008, the VA prescribed neoprene braces with plastic bands 
and hinges.  He states, however, that both types of braces 
cause damage to his clothing.  The Veteran's service-
connected right and left knee disabilities, right and left 
patellofemoral syndrome, are each currently rated as 10 
percent disabling.  

In 1995, the Veteran was awarded a clothing allowance for 
wear and tear to his clothing caused by the metal hinged knee 
braces.  In December 1996, his clothing allowance was denied 
for the fiscal year.  The prosthetic site manager explained 
that because the Veteran had not appeared for his scheduled 
appointments, the extent to which he was currently 
experiencing any damage to his clothing was unclear.  
Specifically, he had been prescribed non-rigid type neoprene 
braces in 1995, and it was not clear whether he was wearing 
that sort of brace or the older metal hinged knee braces.  
The Veteran has not received an annual clothing allowance 
since 1995.

The Veteran filed his current claim for a clothing allowance 
in February 2007, stating that he was still using the large 
hinged metal knee brace.

On June 2008 VA examination, he was noted to wear bilateral 
knee braces which were worn out.  He was in the process of 
ordering new braces for both knees.  He was noted to wear his 
braces "full time."

June 2008 VA treatment records reflect that the Veteran 
requested new knee braces because his old ones were worn out 
and were "no good."  He stated that he was currently using 
the hinged metal sort of braces.  A physician then reviewed 
the Veteran's medical history, specifically an April 2008 MRI 
of the knee, and prescribed neoprene braces to help with his 
type of knee pain. 

At his June 2009 hearing, the Veteran stated that he wore the 
knee braces daily.  He stated that his pants tended to wear 
out quickly due to the braces, especially around the knee 
area, where they would create holes after a few months.  He 
stated that although the neoprene braces caused less wear to 
his clothing, he still experienced wear and tear in the knee 
area, causing him to have to replace his pants on a more 
consistent basis than normal.

In this case, the medical evidence of record demonstrates 
that the Veteran must wear knee braces on a daily basis due 
to his service-connected bilateral knee disabilities.  
Additionally, the Veteran has provided credible testimony 
that his bilateral knee braces, both the metal hinge type and 
the neoprene type, have caused irreparable damage to his 
outer garments.  As the evidence tends to show that the 
Veteran's knee braces cause damage to his pants, and there is 
no evidence to the contrary, the Board finds that there is an 
approximate balance of positive and negative evidence such 
that the issue is in equipoise.  Resolving reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran is 
entitled to a clothing allowance.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an annual clothing allowance is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


